department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date date cc pa cbs br2fwschindler gl-103449-00 uilc memorandum for all area_counsel sb_se from deborah a butler associate chief_counsel procedure and administration subject chief_counsel notice cc-2001-036 counsel opinion in offer_in_compromise cases sec_7122 grants the secretary the authority to compromise civil or criminal liabilities arising under the internal revenue laws ever since that authority was granted the code has required that an opinion of counsel be placed on file in certain cases see sec_7122 chief_counsel notice cc-2001- issued date sets forth procedures to be followed by associate chief_counsel sb_se offices when issuing the statutorily required opinion this memorandum provides background information that was considered in drafting the notice we encourage you to share this information with local offices where review of offers in compromise is performed introduction on date temporary regulations were issued which expanded the secretary’s authority to compromise tax_liabilities under sec_7122 see t d compromises fed reg date in addition to the traditional compromise grounds of doubt as to liability and doubt as to collectibility the temporary regulations authorize the secretary to compromise when compromise will promote effective tax_administration specifically where there is no doubt as to either liability or collectibility the service may now compromise on the basis that collection of the full tax_liability would create economic hardship or regardless of the taxpayer’s financial condition exceptional circumstances exist such that collection of the full liability would be detrimental to voluntary compliance by taxpayers see temp sec_301_7122-1t b since publication of those regulations questions have arisen regarding the opinion of counsel when the service proposes acceptance grounded on the promotion of effective tax_administration at the same time the service’s increased reliance on compromise as the preferred method of resolving cases has given rise to a number of questions about the role of the office_of_chief_counsel in the offer_in_compromise program as a gl-103449-00 general matter issues that have arisen include what form the required opinion of counsel is to take when asked to review offers in compromise based on the promotion of effective tax_administration whether a negative opinion of counsel in such cases would preclude acceptance of the offer by the service whether counsel must issue a negative opinion in collectibility cases if the service proposes acceptance of less than what could otherwise be collected and whether and to what degree counsel offices should question offer groups’ deviation from internal_revenue_manual methods or from service policies in general the chief_counsel notice is intended to provide clarity on these issues although an opinion of counsel is statutorily required in certain cases the form and content of that opinion as well as the force and effect it should be given are matters which are within the discretion of the secretary and the commissioner the notice defines counsel’s role in the offer_in_compromise program with the goals of supporting the commissioner’s compromise policy improving the quality of the program as a whole and assisting our client by providing the legal support needed to resolve cases in an efficient and timely manner sec_7122 and its legislative_history the internal_revenue_code requires an opinion of counsel when certain compromises are made and establishes the minimum requirements as to what that opinion should contain the code provides record -whenever a compromise is made by the secretary in any case there shall be placed on file in the office of the secretary the opinion of the general counsel for the department of the treasury or_his_delegate with his reasons therefor with a statement of- the amount of tax assessed the amount of interest additional_amount addition to the tax or assessable penalty imposed by law on the person against whom the tax is assessed and the amount actually paid in accordance with the terms of the compromise notwithstanding the foregoing provisions of this subsection no such opinion shall be required with respect to the compromise of any civil case in which the unpaid amount of tax assessed including any interest additional_amount addition to the tax or assessable penalty is less than dollar_figure however such compromise shall be subject_to continuing quality review by the secretary the general counsel for the treasury has delegated the functions relative to the review of offers in compromise to the chief_counsel of the internal_revenue_service see general counsel order no rev date gl-103449-00 sec_7122 the procedure for obtaining review of offers recommended for acceptance is contained in the service’s irm handbook offers in compromise chapter and in the chief_counsel directives manual part chapter ccdm the opinion of counsel is sought after a recommendation of acceptance has been made but prior to formal acceptance of the offer by the official with delegated authority to accept irm the service expects that counsel’s opinion will assess both whether the legal requirements for compromise are met and whether the offer conforms to the service’s policies and procedures irm the language of sec_7122 requires that certain information about the case be included with counsel’s opinion but it does not give any precise instruction as to what else the opinion should address the legislative_history of the section is even less clear but does support the notion that counsel’s review will include both legal and policy elements the idea that the counsel opinion need not favor compromise is clearly supported by this history even though the phrase with his reasons therefor implies that the general counsel will give reasons supporting the decision to compromise during consideration of the predecessor section to b congress removed language which would have made the concurrence of counsel a prerequisite to compromise sec_102 of the act of july initially required the advice and consent of the solicitor of internal revenue prior to compromise by the commissioner see j s seidman seidman’s history of the federal_income_tax laws the phrase with his reasons therefor initially modified advice and consent indicating that the solicitor was to give reasons supporting his consent to the compromise in subsequent debate it was acknowledged that removing the requirement of consent by the solicitor while continuing to require that an opinion be placed on file after the compromise was made resulted in an awkward construction but no change was made prior to enactment see comments of senator morton cong globe 40th cong 2d sess july in further support of the idea that a favorable opinion by counsel is not a prerequisite to compromise at least one court has concluded that the lack of a counsel opinion does not render the compromise invalid see 59_f2d_242 ct_cl the court found that since the provision requires an opinion of counsel after the compromise has been made i t is addressed to the officer and is directory and a failure to comply therewith would not affect the compromise itself or its validity id see also 324_f2d_960 ct_cl concurring opinion if a legally binding compromise can be executed without the need of a counsel opinion notwithstanding the requirement in the statute it is difficult to conclude that a negative opinion by counsel would prevent compromise unless the opinion stated that the case could not be compromised at all under the existing statute and regulations gl-103449-00 other parts of the legislative_history suggest that the dual legal and policy role of counsel is consistent with the intent of the statute although it would be reasonable to assume that an opinion by the general counsel would be legal in nature congressional debate suggests that the original purpose of requiring the written opinion of the solicitor was to prevent compromise based on insufficient information the senate debate showed concern over both abuse and fraud by taxpayers against the government and abuse and fraud against taxpayers by government officials one of the stated purposes of requiring that the opinion of the solicitor be placed on file was to ensure that the commissioner had all of the facts before him the commissioner of internal revenue was not to make a compromise until after a full and fair investigation congress apparently believed it would be good for the compromise process to have a check from a source not connected with the assessors and collectors of internal revenue not that the solicitor was deemed less subject_to corruption than the collector and assessor of internal revenue but it was felt that it would be more difficult to corrupt all three see comments of senator turnbull cong globe 40th cong 2d sess july excerpts from the discussion on this section suggest that congress was aware that the modified version of the proposed statute made the opinion of the solicitor gratuitous the commissioner was required to obtain the assent of the secretary_of_the_treasury prior to compromise but the opinion of the solicitor need only be placed on file after a compromise was made thus the opinion of counsel would have no effect on the decision to accept or reject an offer to compromise and could only act as a check on the compromise power to the extent the commissioner was concerned about what the opinion later placed in the record might say although there was discussion in the senate to the effect that it would be more sensible to require that the opinion be rendered before a compromise is accepted the language was not changed prior to enactment and subsequent revisions of the section have not specified that counsel’s opinion be placed on file prior to acceptance of the compromise see seidman supra the change made in sec_7122 in as part of the taxpayer bill of right sec_2 tbor2 is the most recent hint as to the role congress intends counsel to play in the compromise process the amount of assessed tax below which an opinion of counsel is not required was raised from dollar_figure to dollar_figure and the final sentence reading however such compromise shall be subject_to continuing quality review by the secretary was added the conference_report gave no indication as to why the change was made but the insertion of the final sentence makes it reasonable to assume that congress believed counsel review in some way contributed to the overall quality of the compromise program however no indication was given as to how or in what way congress intended counsel to contribute to the compromise process these few indications of the congressional intent behind sec_7122 do not provide any particular clarity as to the meaning of the section the review criteria in the ccdm are however consistent with the concerns expressed by congress in its debate of the original measure and with the sentence added in counsel review that is focused on both the authority to compromise and a full development of the facts is in gl-103449-00 keeping with congress’s apparent belief that a check on the system would guard against corruption insure that the accepting official is fully informed and contribute to the overall quality of case resolutions traditional role of counsel in offers in compromise the scope of the sec_7122 opinion has traditionally tracked the service’s understanding of the legal bounds of the compromise authority arguably counsel’s review has failed to adjust as our understanding of the legal requirements for compromise has evolved based principally on various opinions of the attorney_general the service had long taken the position that compromise is authorized only when it is established that there is doubt regarding the amount or existence of the liability or there is uncertainty that the liability could be collected see generally t d compromises fed reg date discussing evolution of offer_in_compromise authority and policy from 1930's to 1990's in response to a request from acting secretary_of_the_treasury acheson attorney_general cummings considered the scope of the secretary’s authority to compromise concluding that where liability has been established by a valid judgment or is certain and there is no doubt as to the ability of the government to collect there is no room for ‘mutual concessions’ and therefore no basis for ‘compromise ’ op atty gen xiii- date relying upon this opinion and others which had reached similar conclusions the commissioner adopted a policy of compromising only on the bases of doubt as to liability or collectibility see commissioner’s statement of policy with respect to the compromise of taxes interest and penalties date see also sec_301_7122-1 the commissioner’s statement of policy also provided that the acceptability of an offer to compromise should be determined with regard to the degree of doubt present in a particular case this policy was implemented within the service by adopting a practice of accepting offers based on doubt as to collectibility only when the amount offered reflected the taxpayer’s maximum capacity to pay pursuant to this statement of policy counsel generally reviewed proposed agreements to verify that the amount offered reflected the maximum capacity to pay offers were not regarded as legally sufficient unless the maximum capacity to pay standard was met the form_7249 offer acceptance report was revised in to include a statement that could be checked to indicate that the offer was legally sufficient thus eliminating the need to place a separate narrative opinion on file the text of that statement illustrates that doubt as to collectibility and legal sufficiency were defined in near identical terms at that time see eg op atty gen xiii-47-7140 date op atty gen op atty gen gl-103449-00 doubt as to collectibility this offer is consistent with the taxpayer’s ability to pay since the offer amount is greater than the value of the taxpayer’s current collectable assets based upon the taxpayer’s projected future income the service believes collection of the remaining liability is in doubt form_7249 offer acceptance report rev emphasis added if the basis for compromise was doubt that any greater amount could be collected then any offer for less would not only fall short of the standard for acceptance but would also appear to be ineligible for compromise based on collectibility as a legal matter in the early 1990's the service began an effort to expand the use of offers in compromise this led to the adoption of a new compromise policy in while continuing to base the compromise of cases on a finding of doubt as to liability doubt as to collectibility or both the policy removed references to the maximum capacity to pay standard in favor of language stating that a compromise may be accepted if it reasonably reflects collection potential policy statement p-5-100 this change in terminology was intended to recognize that the collection potential of a case could not always be determined with precision and to signal a willingness to be flexible in resolving cases the general_rule with regard to acceptances remained unchanged however and taxpayers were still expected to make offers consistent with their ability to pay at about the same time the office_of_chief_counsel made clear its position that collectibility or lack thereof is defined by examining the taxpayer’s case as a whole once it is determined that the taxpayer’s assets and future income are insufficient for the government to collect the tax_liability in full the amount accepted to settle the controversy is a matter within the service’s discretion the commissioner’s delegation of authority was eventually revised to permit certain officials to accept offers from taxpayers notwithstanding the fact that the offer may not reflect the amount that could be collected by other means this authority however was expressed by reference to whether counsel had issued a negative opinion regarding the legal sufficiency of the proposed acceptance we do not believe that this conclusion was intended to imply that the service is authorized to resolve all cases that could not be collected in full for merely nominal sums or that the compromise statute authorized the creation of an ad hoc amnesty program rather it is an unspoken assumption that compromise authority will only be exercised in a manner consistent with the service’s other obligations under the code and in furtherance of its overall mission see eg sec_6301 the secretary shall collect the taxes imposed by the internal revenue laws policy statement p-5-2 collecting principles the public trust requires us to ensure that all taxpayers promptly file their returns and pay the proper amount of tax regardless of the amount owed gl-103449-00 district directors service_center directors director austin compliance center and regional directors of appeals are delegated the authority to accept offers in compromise in the event counsel renders a negative legal opinion regardless of the amount of the liability sought to be compromised this applies only to offers in compromise - doubt as to collectibility this authority may not be redelegated see delegation_order no rev date acceptances of an offer for less than full collection potential came to be known as delegation_order acceptances although the text of the delegation implies that service officials could accept offers regardless of any negative opinion by counsel internal guidance encouraging the use of this authority made clear that this authority could only be used when a basis for compromise had been established current service procedures authorize acceptance of less than reasonable collection potential to resolve a case when it is necessary to avoid economic hardship such cases are now called special circumstances cases the delegation_order was revised in to add a delegation of authority to accept offers based on the promotion of effective tax_administration at that time a decision was made to specifically delegate the authority to accept offers based on special circumstances criteria rather than to define the authority by reference to the negative opinion of counsel see delegation_order no rev date delegating authority to accept offers based on special circumstance criteria to district directors deputy assistant_commissioner international and chiefs of appeals irm explaining special circumstances criteria and acceptance authority the commissioner’s expanded delegation of authority had not previously been met with a corresponding change in the procedures for counsel review although the ccdm recognized that an affirmative opinion by counsel is not a prerequisite to compromise the procedures continued to imply that counsel must issue a negative opinion whenever the service intended to accept less than reasonable collection potential even where the area director identified special circumstances which warranted the acceptance of some lesser amount thus some counsel offices continued to issue opinions to the effect that offers were legally insufficient even though all of the legal requirements for compromise had been met and any disagreements were grounded in policy concerns chief_counsel notice cc-2001-036 the chief_counsel notice makes clear that counsel’s review consists of both legal and policy elements the legal standard for establishment of each basis for compromise as defined by the regulation is briefly stated the revised procedure calls for counsel to sign the form_7249 offer acceptance report in all cases provided the proposed action is within the service’s authority and complies with the requirements of the law the notice also briefly outlines the service’s acceptance policy with regard to each gl-103449-00 basis for compromise if counsel is of the opinion that the proposed acceptance is inconsistent with the service’s policies it should advise the offer group of its concerns by separate memorandum conversely if counsel recognizes and supports the decision to deviate from normal acceptance standards the procedures will no longer imply that a negative opinion must be issued the revised procedure will allow counsel to more clearly communicate the nature of any concerns to the area director and staff counsel signature on the acceptance report will indicate to the area director that the proposed acceptance is legally permissible under the code and regulations notwithstanding any disagreements over policy concerns the lack of a signature will no longer merely signal that approval of a higher authority is needed but will indicate more serious problems that call into question the legality of the proposed compromise expressly authorizing counsel to support deviations from normal policy in appropriate cases by issuing a separate memorandum will serve to foster an environment of cooperation and send a message to offer groups that both they and counsel are working toward the same goals the notice makes a conscious effort to eliminate the legal sufficiency terminology from the irs lexicon the term legally sufficient appears only in the internal_revenue_manual and chief_counsel directives manual the lack of a consistent definition of the term in the ccdm and elsewhere has invited individuals to attach their own meaning use of the term has also perpetuated the misconception that the service’s usual standard for the acceptance of offers is in some way legally mandated and that a counsel opinion to the effect that an offer reflects less than could be collected by other means is necessarily a legal determination of greater concern however is the implication that any negative recommendation of counsel even one which concludes that the case could not be compromised at all under the statute can be disregarded if the proper official signs the letter accepting the offer because the legal sufficiency determination in the ccdm contained elements that the notice divides into separate and distinct inquiries continued use of the term could potentially cause continued confusion we hope that this memorandum will provide useful background for your offices as they implement the revised procedures for counsel review of offers in compromise questions about this memorandum or the chief_counsel notice should be directed to frederick w schindler attorney branch collection bankruptcy summonses who can be reached at cc division counsel sb_se division counsel w_i division counsel lmsb division counsel associate chief_counsel tege
